     Case 3:21-cv-00065 Document 101 Filed on 07/26/21 in TXSD Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                      GALVESTON DIVISION


STATE OF TEXAS, et al.,

       Plaintiffs,

v.                                       Civ. Action No. 3:21-cv-00065

JOSEPH R. BIDEN, JR., in his
official capacity as President of the
United States, et al.,

       Defendants.




     JOINT MOTION OF ALL PARTIES TO CONTINUE THE CASE
                MANAGEMENT CONFERENCE

      Plaintiffs State of Texas and State of Montana, et al., and Defendants

Joseph R. Biden, Jr., et al., (collectively, the “Parties”) jointly move the Court

to continue the case management conference currently scheduled for July 27,

2021 (the “Conference”).     Defendants’ position is that developments have

rendered this case moot, and Plaintiffs are evaluating the situation to

determine how to proceed. Considering this uncertainty, the parties agree that

the Conference would not be productive at this time and request a continuance.
    Case 3:21-cv-00065 Document 101 Filed on 07/26/21 in TXSD Page 2 of 4




Respectfully submitted this the 26th day of July, 2021,


                                    BRIAN M. BOYNTON
                                    Principal Deputy Assistant
                                    Attorney General

                                    ANTHONY J. COPPOLINO
                                    Deputy Director
                                    Federal Programs Branch


                                    /s/ Jean Lin
                                    JEAN LIN, Attorney-in-Charge
                                    NY Bar No. 4074530,
                                    admitted pro hac vice
                                    Special Litigation Counsel
                                    STUART J. ROBINSON
                                    KEVIN M. SNELL
                                    Trial Attorneys
                                    U.S. Dept. of Justice,
                                    Civil Division
                                    Federal Programs Branch
                                    1100 L Street, N.W.
                                    Washington, DC 20530
                                    Phone: (202) 514-3716
                                    Fax: (202) 616-8202
                                    Email: jean.lin@usdoj.gov
                                    Counsel for the Defendants




                                      2
   Case 3:21-cv-00065 Document 101 Filed on 07/26/21 in TXSD Page 3 of 4




Austin Knudsen                     Ken Paxton
Attorney General of Montana        Attorney General of Texas

Kristin Hansen                     Brent Webster
Lieutenant General                 First Assistant Attorney General

/s/ David M.S. Dewhirst            Judd E. Stone II
David Dewhirst (PRO HAC VICE)      Solicitor General
Solicitor General
                                   Patrick K. Sweeten
                                   Deputy Attorney General for
Office of the Attorney General     Special Litigation
215 North Sanders
P.O. Box 201401                    /s/ Ryan D. Walters
Helena, MT 59620-1401              Ryan D. Walters
Tel: (406) 444-4145                Attorney-in-Charge
David.Dewhirst@mt.gov              Special Counsel
Counsel for the State of           Texas Bar No. 24105085
Montana                            S.D. Tex. Bar No. 3369185

                                   Lanora C. Pettit
                                   Principal Deputy
                                   Solicitor General

                                   Jeffrey M. White
                                   Special Counsel
                                   Texas Bar No. 24064380
                                   S.D. Tex. Bar No. 3667169

                                   Office of the Attorney General
                                   P.O. Box 12548 (MC-009)
                                   Austin, Texas 78711-2548
                                   Tel.: (512) 936-2714
                                   Fax: (512) 457-4410
                                   Judd.Stone@oag.texas.gov
                                   Patrick.Sweeten@oag.texas.gov
                                   Ryan.Walters@oag.texas.gov
                                   Lanora.Pettit@oag.texas.gov
                                   Counsel for Plaintiff State of
                                   Texas


                                    3
    Case 3:21-cv-00065 Document 101 Filed on 07/26/21 in TXSD Page 4 of 4




                     CERTIFICATE OF CONFERENCE

       I certify that on July 26, 2021, the parties conferred and agreed to jointly
file this motion to continue the case management conference.



                                            /s/ David M.S. Dewhirst
                                            David Dewhirst (PRO HAC VICE)
                                            Solicitor General


                        CERTIFICATE OF SERVICE

       I certify that on July 26, 2021, this document was electronically filed
with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to all counsel of record.


                                            /s/ David M.S. Dewhirst
                                            David Dewhirst (PRO HAC VICE)
                                            Solicitor General




                                        4
